DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/335,678 application filed March 22, 2019, which is being examined under the first inventor to file provisions of the AIA .  Note that while the instant application claims priority to CN 2016-10843250 filed September 22, 2016, Applicant cannot rely upon the certified copy of the foreign priority application to overcome a rejection based on a reference published during an intervening period (9/22/2016-3/22/2019) because an English language translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claims 1-8 are pending and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al (CN 105727581).
Reference is made to the machine translation provided with the Office action.
Gao et al discloses “a multi-layer thin film evaporator for steam heating” [see “Technical Field”], which comprises “three layers of evaporation cylinder cores…distributed in…[a] nested mode” in a shell having limiting plates that are “used for fixing the three-layer evaporation cylinder core.”  The shell further a feeding pipe, a heating medium inlet pipe, a heating medium outlet pipe, and a rotating frame that has a main shaft, which corresponds to the rotary rack spindle of the instant application and penetrates through the center of the three-layer evaporation cylinder core and is fixed on the rotating frame and rotates along with the rotating frame main shaft.  A motor assembly is connected to the top end of the rotating frame main shaft and can drive the rotating frame main shaft to rotate.  Further, “each cylinder core in the three-layer evaporation cylinder core comprises a mother liquid rising channel, a heating medium inlet channel, a heating medium discharge channel, an evaporation channel and a heat insulation area which are distributed in parallel, wherein the heat insulation area is located between the mother liquid rising channel and the heating medium inlet channel, one side of the evaporation channel is defined by an evaporation wall surface, and the heating medium inlet channel and the heating medium discharge channel are separated by a partition plate, which corresponds to the separator of instant claim 2.  Additionally, the shell of the multilayer thin film evaporator 1 forms a closed space through an upper sealing head 10 and a lower sealing head 11 [see first four paragraphs under “Summary of the Invention”].  
With respect to claim 3-8, see claim 3-8 of the reference.
Recall, applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772  
February 2, 2021